Citation Nr: 1442842	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  13-26 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for the residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and C.S.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1955 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran testified at a March 2014 Travel Board hearing before the undersigned.  A transcript of those proceedings is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A left ankle disability is shown to be the result of an in-service ankle fracture.


CONCLUSION OF LAW

A left ankle disability was incurred during active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

It is evident that the Veteran suffered an in-service ankle fracture.  Although the Veteran's service treatment records were lost in a fire at the National Personnel Records Center, statements from the Veteran, both during the course of this appeal and during medical treatment many years prior to submitting his claim, as well as from the Veteran's friends, have consistently indicated that he broke his ankle in service.  The Board finds those statements to be competent and credible.

There are numerous findings of a current ankle disability throughout the record.  In particular, the Board notes that an April 2014 letter from the Veteran's private podiatrist includes a diagnosis of arthritis based on x-ray evidence.  That doctor also opined that it was more likely than not that the in-service ankle fracture led to the development of the current disability.

As there is credible and competent evidence of an in-service injury, a current disability, and a nexus between the two, service connection is warranted.  Id.


ORDER

Entitlement to service connection for the residuals of a left ankle fracture is granted.



____________________________________________
B. C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


